 1   WEIL, GOTSHAL & MANGES LLP                          CRAVATH, SWAINE & MOORE LLP
     Stephen Karotkin (pro hac vice)                     Paul H. Zumbro (pro hac vice)
 2   (stephen.karotkin@weil.com)                         (pzumbro@cravath.com)
     Ray C. Schrock, P.C. (pro hac vice)                 Kevin J. Orsini (pro hac vice)
 3   (ray.schrock@weil.com)                              (korsini@cravath.com)
     Jessica Liou (pro hac vice)                         Omid H. Nasab (pro hac vice)
 4   (jessica.liou@weil.com)                             (onasab@cravath.com)
     Matthew Goren (pro hac vice)                        825 Eighth Avenue
 5   (matthew.goren@weil.com)                            New York, NY 10019
     767 Fifth Avenue                                    Tel: 212 474 1000
 6   New York, NY 10153-0119                             Fax: 212 474 3700
     Tel: 212 310 8000
 7   Fax: 212 310 8007

 8   KELLER & BENVENUTTI LLP
     Tobias S. Keller (#151445)
 9   (tkeller@kellerbenvenutti.com)
     Jane Kim (#298192)
10   (jkim@kellerbenvenutti.com)
     650 California Street, Suite 1900
11   San Francisco, CA 94108
     Tel: 415 496 6723
12   Fax: 650 636 9251

13   Attorneys for Debtors and Debtors in Possession

14                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
15                                     SAN FRANCISCO DIVISION

16
                                                 Bankruptcy Case No. 19-30088 (DM)
17     In re:
                                                 Chapter 11 (Lead Case) (Jointly Administered)
18     PG&E CORPORATION,
                                            AMENDED NOTICE OF HEARING ON DEBTORS’
19              - and -                     MOTION PURSUANT TO 11 U.S.C. §§ 363(b) AND
                                            105(a) AND FED. R. BANKR. P. 6004 AND 9019 FOR
20     PACIFIC GAS AND ELECTRIC             ENTRY OF AN ORDER (I) AUTHORIZING THE
       COMPANY,                             DEBTORS AND TCC TO ENTER INTO
21                                          RESTRUCTURING SUPPORT AGREEMENT WITH
                                   Debtors. THE TCC, CONSENTING FIRE CLAIMANT
22                                          PROFESSIONALS, AND SHAREHOLDER
        Affects PG&E Corporation           PROPONENTS AND (II) GRANTING RELATED
23      Affects Pacific Gas and Electric   RELIEF
       Company
24      Affects both Debtors               [Re: Dkt No. 5038]

25     * All papers shall be filed in the Lead   Date: December 17, 2019
       Case, No. 19-30088 (DM).                  Time: 10:00 a.m. (Pacific Time)
26                                               Place: United States Bankruptcy Court
                                                        Courtroom 17, 16th Floor
27                                                      San Francisco, CA 94102

28                                               Objection Deadline: December 16, 2019
                                                                     12:00 p.m. (Pacific Time)


 Case: 19-30088           Doc# 5076   Filed: 12/11/19   Entered: 12/11/19 16:23:17       Page 1 of
                                                   3
 1           PLEASE TAKE NOTICE that on January 29, 2019 (the “Petition Date”), PG&E
     Corporation and Pacific Gas and Electric Company, as debtors and debtors in possession (the
 2   “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), each filed a voluntary
     petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
 3   with the United States Bankruptcy Court for the Northern District of California (San Francisco
     Division) (the “Bankruptcy Court”).
 4

 5           PLEASE TAKE FURTHER NOTICE that on December 9, 2019, the Debtors filed the
     Debtors’ Motion Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004 and 9019
 6   for Entry of an Order (I) Authorizing the Debtors and TCC to Enter Into Restructuring Support
     Agreement With the TCC, Consenting Fire Claimant Professionals, and Shareholder Proponents and
 7   (II) Granting Related Relief [Dkt. No. 5038] (the “Tort Claimants RSA Motion”). Concurrently
     with the Tort Claimants RSA Motion, the Debtors filed the Ex Parte Motion of Debtors Pursuant to
 8
     B.L.R. 9006-1 Requesting Order Shortening Time for Hearing on Tort Claimants RSA Motion [Dkt.
 9   No. 5040], which requested the hearing on the Tort Claimants RSA Motion be held on shortened
     time. The Court entered the order shortening time on December 10, 2019 [Dkt. No. 5046] (the
10   “Order Shortening Time”).
11           PLEASE TAKE FURTHER NOTICE that on December 10, 2019, the Debtors filed a
     Notice of Entry of Order Shortening Time and Notice of Hearing [Dkt. 5058], which stated that,
12   pursuant to the Order Shortening Time: (1) the hearing on the Tort Claimants RSA Motion was
13   scheduled for December 17, 2019, at 2:00 p.m. (Pacific Time) (the “Original Hearing Date”);
     (2) any oppositions or responses to the Tort Claimants RSA Motion must be in writing, filed with the
14   Bankruptcy Court, and served on the counsel for the Debtors at the above-referenced addresses so as
     to be received by no later than 12:00 p.m. (Pacific Time) on December 16, 2019 (the “Objection
15   Deadline”); (3) all oppositions and responses must be filed and served pursuant to the Second
     Amended Order Implementing Certain Notice and Case Management Procedures entered on May 14,
16
     2019 [Dkt No. 1996] (“Case Management Order”); and (4) any oppositions or responses must be
17   served on (i) the notice parties as listed in the Tort Claimants RSA and (ii) all “Standard Parties” as
     defined in paragraph 5 of the Case Management Order.
18
            PLEASE TAKE FURTHER NOTICE that the hearing on the Tort Claimants RSA Motion
19   has been moved from the Original Hearing Date to December 17, 2019, at 10:00 a.m. (Pacific
     Time) in the courtroom of the Honorable Dennis Montali, United States Bankruptcy Judge,
20
     Courtroom 17, 16th Floor, 450 Golden Gate Avenue, San Francisco, California 94102. The
21   Objection Deadline remains unchanged.

22           PLEASE TAKE FURTHER NOTICE that copies of the Tort Claimants RSA Motion and
     its supporting papers can be viewed and/or obtained: (i) by accessing the Court’s website at
23   http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450 Golden
     Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims agent, Prime
24   Clerk LLC , at https://restructuring.primeclerk.com/pge or by calling (844) 339-4217 (toll free) for
25   U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-mail at:
     pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents on the
26   Bankruptcy Court’s website

27          ///
28


 Case: 19-30088      Doc# 5076      Filed: 12/11/19     Entered: 12/11/19 16:23:17       Page 2 of
                                                 3
     Dated: December 11, 2019
 1
                                       WEIL, GOTSHAL & MANGES LLP
                                       CRAVATH, SWAINE & MOORE LLP
 2
                                       KELLER & BENVENUTTI LLP
 3
                                        /s/ Thomas B. Rupp
 4
                                        Thomas B. Rupp
 5
                                        Attorneys for Debtors and Debtors in Possession
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case: 19-30088    Doc# 5076    Filed: 12/11/19   Entered: 12/11/19 16:23:17     Page 3 of
                                             3
